Title: From George Washington to Major General Thomas Mifflin, 29 May 1777
From: Washington, George
To: Mifflin, Thomas

 

Dear Sir
Head Quarters Middle Brook 29th May 1777.

I observe, by the late regulation of the Quarter Master General’s department, that the appointment of the Deputies and Assistants is left to you, subject to my approbation. As I must suppose, that you will appoint none, but such as are sufficiently qualified for their respective offices, I hope I shall not be under the disagreeable necessity of putting a negative upon any of your nominations. One matter I would guard you against, and that is, not to suffer the Solicitation of any persons in favour of their Friends, to induce you to make appointments that you would not think fully competent, were you left to the exercise of your own judgment. I know it is often hard to withstand such Sollications, but the good of the Service and the reputation of your department requires it. Genl Sullivan writes me, that you had appointed the late Major Jacob Morris, Deputy Quarter Master General, to a grand Division of the Army, and desires my confirmation. I suppose the matter is so, but as I have it not from you, I cannot with regularity or propriety give an answer. I would just remark, that Mr Morris, in my opinion, is by no means qualified for such an Office. He is a very young Man, and cannot have had any experience in the line to which he is promoted. I therefore, fear, that the Solicitation of his Friends and not your own choice has influenced you. But, if the appointment is made, I must confirm it. Had I known any thing of this matter before, I should have made an objection upon another account. Mr Morris, in a very abrupt manner, and upon the most frivolous pretences, resigned a Majority in one of the New York Regiments, and I had determined to have kept him from any further promotion, at least till he had fully seen the folly of his behaviour, for a majority was as much or rather more than he had a right to expect.
Colo: Meade informs me, that you find it difficult to procure Teamsters for Horses that draw in a line, and that therefore you wished for liberty to alter the Waggons already built and make those on hand go double. To this I have no objection, if the Service will be expedited by it. I am &ca

G. Washington

